Exhibit 1 JOINT FILING AGREEMENT February 18, 2015 Pursuant to Rule 13d-1(k)(1)(iii) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees that ISRAEL HEALTHCARE VENTURES 2 L.P. ("IHCV 2") may file as necessary on behalf of the undersigned with the Securities and Exchange Commission a Schedule 13G or Schedule 13D and any amendments thereto in respect of shares of ReWalk Robotics Ltd. purchased, owned or sold from time to time by the undersigned. IHCV 2 is hereby authorized to file a copy of this letter as an exhibit to said Schedule 13G or Schedule 13D or any amendments thereto. ISRAEL HEALTHCARE VENTURES 2 L.P. By: IHCV2 GENERAL PARTNER LIMITED By: /s/ Paddy M. Whitford Name: Paddy M. Whitford Title: Director IHCV2 GENERAL PARTNER LIMITED By: /s/ Paddy M. Whitford Name: Paddy M. Whitford Director Gordon R.L. Snelling By: /s/Gordon R.L. Snelling Paddy M. Whitford By: /s/Paddy M. Whitford
